Title: To James Madison from Mark and Thomas Winslow, 7 July 1812 (Abstract)
From: Winslow, Mark,Winslow, Thomas
To: Madison, James


7 July 1812. “The Petition of Mark Winslow Thomas Winslow and James Stewart respectfully sheweth that they have been severally indicted and your said petitioners Mark and Thomas Winslow convicted (they having pleaded Guilty) of forging bank notes as by the annexed Certificate will appear.… Your petitioners … have acknowledged their guilt & made all the reparation in their power by disclosing every circumstance within their knowledge which could tend to stop the evils resulting from this crime & a powerful combination to carry it on with success.” Claim to be “desirous to atone for their vices by the honest industry of their future lives,” and request that JM “grant them a pardon as they have already severely suffered for their offences.”
